Citation Nr: 1613108	
Decision Date: 03/31/16    Archive Date: 04/07/16

DOCKET NO.  14-41 211A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania



THE ISSUE

Entitlement to Department of Veterans Affairs (VA) nonservice-connected special monthly pension benefits.  



WITNESSES AT HEARING ON APPEAL

Veteran and wife



ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The appellant is a Veteran who had verified active service from August 1962 to September 1966.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an April 2014 administrative decision by the VA Pension Center in Milwaukee, Wisconsin, which notified the Veteran that his claim for nonservice-connected special monthly pension benefits was disallowed because his countable family income was excessive for payment of such benefits.  In October 2015 a Travel Board hearing was held before the undersigned (at the Philadelphia, Pennsylvania VA Regional Office (RO), which currently has jurisdiction of the claim); a transcript of the hearing is associated with the record.  At the hearing, the Veteran submitted additional evidence in support of his claim in the form of an income statement, and in November 2015, he submitted more evidence in support of his claim in the form of medical expense reports for 2013, 2014, and 2015.  As he did not express that he desired initial RO review of the evidence, it is subject to initial review by the Board.  38 U.S.C.A. § 7105(e) (West 2014).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  On December 6, 2013, the Veteran filed an application (on VA Form 21-527EZ) for VA nonservice-connected special monthly pension benefits, showing family income from civil service (his), Social Security Administration (his wife), and a pension/annuity (his wife); his net worth was listed as $52,218 from interest-bearing bank accounts and IRAs. 

2.  Documentation in record confirms that from December 2013, the Veteran's family income consisted of recurring monthly payments of $1,987 from his civil service, $1,490.90 from his wife's Social Security, and $413 from his wife's retirement pension/annuity; unreimbursed medical expenses amounted to $13,309 in 2013, $12,805 in 2014, and $10,065 in 2015 (through October 2015).  
3.  From December 6, 2013, the Veteran's countable income for VA purposes exceeded the applicable income limits for the receipt of VA nonservice-connected special monthly pension benefits.


CONCLUSION OF LAW

Payment of VA nonservice-connected special monthly pension benefits for the period beginning December 6, 2013 is not warranted.  38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has duties to notify and assist the Veteran in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  Proper notice from VA must inform the Veteran of any information and medical or lay evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will obtain and assist him in obtaining; and (3) that he is expected to provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).  The notice should address all elements of the claim, including the "downstream" disability rating and effective date elements.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's claim for nonservice-connected pension benefits, specifically special monthly pension based on the need for aid and attendance, was granted by the RO in a December 2013 rating decision, effective December 6, 2013.  In cases, as here, where the claim has been granted and an effective date has been assigned, the typical claim has been more than substantiated, it has been proven, thereby rendering 38 U.S.C.A. § 5103(a) notice no longer required because the purpose the notice was intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 473; Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Rather than issuing an additional notice letter in this situation concerning the "downstream" element of the claim related to payment rate, the provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a statement of the case (SOC) if the disagreement is not resolved.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  The RO sent the Veteran the required SOC in October 2014; it addressed the "downstream" payment rate element of his claim - citing the applicable statutes and regulations and discussing the reasons and bases for determining that he is not entitled to any payment as his family income exceeded the applicable pension limit set by law. 

Further, the Board finds that all necessary development of the downstream payment rate element of the claim has been accomplished.  Under 38 U.S.C.A. § 5103A, VA made reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for nonservice-connected pension benefits.  He was afforded a hearing before the Board in October 2015.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation:  (1) to fully explain the issues and (2) to suggest the submission of evidence that may have been overlooked.  During the October 2015 Board hearing, the undersigned indicated that the hearing would focus on the issue of nonservice-connected special monthly pension benefits and discussed the element of the claim necessary to substantiate the claim that was lacking, i.e., that the Veteran's income must not be in excess of the limit set by law.  The Veteran does not have a designated representative; he was assisted at the hearing by a VA employee.  During the hearing, the undersigned asked questions concerning the Veteran's family income and unreimbursed medical expenses that could be used to reduce income.  There was no pertinent evidence identified by the Veteran that might have been overlooked and that might substantiate the claim.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for nonservice-connected pension benefits.  The Veteran has not suggested any deficiency in the conduct of the hearing.  Therefore, the Board finds that, consistent with Bryant, there has been compliance with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The RO has also obtained the pertinent service personnel records.  During the course of the appeal, the Veteran submitted various documents reflecting income, assets, and unreimbursed medical expenses.  He has not identified any pertinent evidence for the RO to obtain on his behalf.  Further, as the decision regarding the Veteran's entitlement to VA nonservice-connected special monthly pension benefits is not based on medical evidence but on income, net worth, and medical expense information, a medical examination or medical opinion is not required under 38 C.F.R. § 3.159(c)(4).  As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that the duty-to-assist provisions of the VCAA have been complied with.

Legal Criteria

Disability pension will be paid to a veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct.  38 U.S.C.A. §§ 1502, 1503, 1521.  Pension is also payable to each veteran of a period of war who is 65 years of age or older and who meets the service requirements of 38 U.S.C.A. § 1521 and under the conditions (other than the permanent and total disability requirement) applicable to pension paid under that section.  38 U.S.C.A. § 1513. 

The purpose of VA pension benefits is to provide a subsistence income for veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Pension benefits are based upon total family income, and the amount of pension benefits is adjusted based upon the number of dependents the veteran supports.  Recipients of pension income are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522. 

Under the law, the maximum annual rate of improved (nonservice-connected) pension payable to a veteran varies according to the number of dependents.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3(a)(3), 3.23, 3.273.  The rate of pension payable to an entitled payee is based on the amount of countable income received.  Pension is payable at a specified annual maximum rate, which is reduced on a dollar for dollar basis by income on a 12-month annualized basis.  38 U.S.C.A. §§ 1503, 1521; 38 C.F.R. §§ 3.3, 3.23. 

The maximum annual rate of pension is established by statute every year and is reduced by the veteran's countable annual income.  "Annual income" includes the veteran's own annual income, and, where applicable, the annual income of a dependent spouse and, with certain exceptions, the annual income of each child of the veteran in his custody or to whose support the veteran is reasonably contributing.  38 C.F.R. § 3.23(d)(4). 

Payments of any kind, from any source, shall be counted as income during the 12-month annualization period in which it was received unless it is specifically excluded by regulation.  38 C.F.R. §§ 3.271, 3.272.  The maximum annual rates of improved pension are specified by statute in 38 U.S.C.A. § 1521, as increased from time to time under 38 U.S.C.A. § 5312.  Each increase of the maximum annual rates of improved pension under 38 U.S.C.A. § 5312  is published in the "Notices" section of the Federal Register.  38 C.F.R. § 3.23(a). 

The maximum annual rates of special monthly pension benefits for a veteran with one dependent (based on the need for the aid and attendance of another) are the following:  $25,022, effective December 1, 2013; and $25,448, effective December 1, 2014 (the rates did not change effective December 1, 2015).  The maximum annual pension rate is published in the Compensation and Pension Service's manual, M21-1, Part I, Appendix B, and is to be given the same force and effect as published in VA regulations.  38 C.F.R. § 3.21; see also www.benefits.va.gov/pension/current_rates_veteran_pen.asp.  

For purposes of calculating pension benefits, total income may be reduced by amounts equal to amounts paid by a veteran for unreimbursed medical expenses, to the extent that such amounts exceed five (5) percent of the applicable maximum annual rate of pension for the veteran (i.e., at the regular pension rate and not at the special pension rate based on the need for aid and attendance).  38 U.S.C.A. § 1503(a)(8); 38 C.F.R. § 3.272(g).  Thus, effective December 1, 2013, only those unreimbursed medical expenses in excess of $828, which is 5 percent of the maximum annual pension rate of $16,569 may be used to reduce total income.  Further, effective December 1, 2014, unreimbursed medical expenses exceeding $842 may reduce total income.

Factual Background and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence, as deemed appropriate, and the Board's analysis will focus specifically on what the evidence shows, or does not show, as to the pension claim.

He had honorable service during the Vietnam War era, and his age is over 65 years.  Further, he has been determined to be permanently and totally disabled and in need of the daily assistance of another person in performing routine activities (see December 2013 rating decision).  From his application (VA Form 21-527EZ, Application for Pension) for pension benefits filed on December 6, 2013 and testimony, the Veteran reported assets and net worth in the form of interest-bearing bank accounts and IRAs valued between $50,000 and $60,000.  While not insignificant, at the hearing, it was indicated that he and his wife were drawing down such accounts at a fast rate (about $15,000 thus far in 2015 alone) and believed there may not be much left in the accounts (they did not look at their quarterly account statements).  Therefore, he certainly meets the requirements for pension benefits as pertaining to his military service and disability, and possibly also meets the requirements related to net worth or lack thereof despite the absence of definitive documentation of net worth.

Assuming the Veteran meets the net worth requirements, the question presented here is whether he meets the annual income requirements for receipt of pension benefits.  As discussed below, it is the Board's judgment that the Veteran's countable income has exceeded the applicable income limits for receipt of nonservice-connected special monthly pension, from the date of his claim on December 6, 2013. 

The Veteran submitted his application (VA Form 21-527EZ) for special monthly pension benefits on December 6, 2013, which is considered the date of his claim and which would also be the earliest effective date for the award of pension benefits (see 38 C.F.R. § 3.400) although commencement of the period of payment of benefits could begin no earlier than January 1, 2014 (see 38 C.F.R. § 3.31).  On his application, he reported that his family income consisted of civil service (his), Social Security Administration (his wife), and a pension/annuity (his wife); he reported gross income and net income for Social Security and civil service income.  

Documentation in the record confirms that from December 2013, the Veteran's family income consisted of recurring monthly payments of $1,987 [or $23,844 annually] from his civil service, $1,490.90 [or $17,890 annually] from his wife's Social Security, and $413 [or $4,956] from his wife's retirement pension/annuity.  Gross, not net, amounts are counted for VA purposes.  The documentation is derived from an OPM letter (received at the Board hearing), advising that the Veteran's civil service payments were adjusted effective October 2013, reflecting monthly payments of $1,987; from data received from the Social Security Administration; and from the Veteran's wife pertaining to her retirement annuity.  Thus, from December 2013, the Veteran's total annual income equates to $46,690.  

To reduce total annual income, the Veteran has also submitted evidence of unreimbursed medical expenses.  Initially, on his application for pension in December 2013, he provided an itemized list that amounted to about $11,398, inclusive of medical insurance premiums (Medicare and private insurance), although the amount for gas spent driving to/from medical appointments was not legible.  After the Board hearing in October 2015, the Veteran furnished a more extensive itemized list, covering unreimbursed medical expenses as follows:  $13,309 in 2013, $12,805 in 2014, and $10,065 in 2015 (through October 2015).  

Based on the foregoing available evidence, the Veteran's countable income was excessive for VA pension purposes beginning in December 2013.  For the period from December 2013, the Veteran's total annual income is $46,690, which is far in excess of the maximum annual rate of special monthly pension limit of $25,022.  Nevertheless, the Veteran's total annual income may be reduced, as noted earlier, by unreimbursed medical expenses in excess of five percent of the applicable maximum annual pension rate for the Veteran and one dependent as in effect during the 12-month annualization period in which the medical expenses were paid.  With reported medical expenses of $13,309 for 2013, the Veteran may deduct $12,481 (i.e., $13,309 minus the five percent deduction of $828) of those medical expenses from his total annual income in order to determine his countable income for VA pension purposes.  Thus, after excluding $12,481 from his total income of $46,690, the Veteran's countable income is $34,290, which is still considerably in excess of the maximum annual limit set by law.  Moreover, the record does not reflect that unreimbursed medical expenses for 2014 and 2015, if considered in the years they were paid, would appreciably lower the Veteran's countable income to a point below the maximum annual pension limit of $25,448, especially because those expenses were less than the expenses paid in 2013.  The Veteran's income would still be excessive for payment of pension for the annual periods beginning December 2014 and December 2015. 

The Board acknowledges the contention made at the Board hearing that the RO miscalculated the Veteran's income as reflected in the October 2014 statement of the case.  The Board finds that the Veteran's calculation did not take into account the fact that the five percent medical deduction of $828 must first be subtracted from the total unreimbursed medical expenses before medical expenses may be used to reduce the total annual income.  Moreover, the Board also finds that the RO's calculation of countable income based on information of record at that time was correct; however, following the receipt of additional information in November 2015 pertaining to the Veteran's medical expenses for 2013, 2014, and 2015, the Veteran's countable income was necessarily recalculated, as explained in this decision.  

In conclusion, because the evidence in this case shows that the Veteran's household income exceeded the income limits for purposes of payment of improved nonservice-connected special monthly pension benefits from December 2013, he does not meet the eligibility requirements based on countable income for payment of pension benefits.  Accordingly, and based on the pertinent records on file, the Board finds that the evidence is against payment of VA special monthly pension benefits for the period beginning December 6, 2013, and his claim must be denied. 

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  As the preponderance of the evidence is against the Veteran's claim, that doctrine does not apply.  See 38 U.S.C.A. § 5107(b).  

[The Veteran is advised that he may reapply for special monthly pension benefits in the future if circumstances change regarding his family income and medical expenses.]


ORDER

The appeal seeking VA nonservice-connected special monthly pension benefits is denied.  


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


